DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with John Garred on 03/28/2022.
	The application has been amended as follows:
	Claim 1 is amended to:
	1. A die for mounting in an associated die holder for the production of heads on elongate bodies, the die comprising: a body with a top surface provided with a through-going groove to receive and hold an elongate body longitudinally in said groove, a recess at one end of the groove configured to form the heads on the elongate bodies, a side surface comprising a first portion with a curved shaped configured for press fit by contact with a curved portion of an inner surface of a bore or hole in the associated die holder, and a stop surface configured to engage a stop part in the hole or bore of the associated die holder, so as to determine a height of the die in relation to the associated die holder, wherein the side surface further comprises a second portion configured to engage with a corresponding portion of the inner surface of the bore or hole in the associated die holder to guide angular orientation of the groove relative to the associated die holder, wherein the first portion of the side surface has a cylindrical shape or a conical shape, wherein the second portion of the side surface comprises a plane portion configured to engage with a corresponding plane portion of the inner surface of the bore or hole in the associated die holder, and wherein said plane portion forms an angle of 0.5-2.0° with a central axis of the die.
	Claims 2-5, 10-11, 20 are cancelled.
	Claim 9 “the die is placed” is amended to “the die is configured to be placed”
	Claim 12 line 9 “the associated die holder” is amended to “an associated die holder”.
	Claim 12 line 17 “a die holder comprising” is amended to “the associated die holder”.
	Claim 12 line 21 “receiving a die and for press fit” is amended to “receiving a die of the at least one die and for press fit”.
	Claim 16 “Manufacturing a head on an elongate body using at least one of: a die” is amended to “A method of manufacturing a head on an elongate body, comprising: providing a die”
Allowable Subject Matter
Claims 1, 6-9, 12-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1, the prior art Vaurs (GB 252,195) teaches a manufacture comprising:
a die (4) for mounting in an associated die holder (outer shells surrounding 4) for the production of heads on elongate bodies, the die including:
a body (body of 4) with a top surface provided with a through-going groove (6) for receiving and holding an elongate body longitudinally in said groove, 
a recess (7) at one end of the groove configured to form a head on the elongate body,
a side surface (side surface of 4) comprising a first portion (shown below) with a curved shaped configured for press fit (examiner notes that if a die holder with a smaller diameter hole for the die as claimed is to be fitted, it would be press fitted) by contact with a curved portion of an inner surface of a bore or hole in the associated die holder, and
a stop surface (surface of 4) for engaging with a stop part (surface of 8) in the hole or bore of the associated die holder, so as to fix a height (8 prevents 4 to go further into 8) of the die in relation to the associated die holder, 
wherein the side surface further comprises a second portion (shown below) configured to engage with a corresponding portion of the inner surface of the bore or hole in the associated die holder to guide angular orientation (shape of the second portion is configured to guide the die within the die holder) of the groove relative to the associated die holder, wherein the first portion of the side surface has a cylindrical shape or a conical shape (cylindrical shape), wherein the second portion of the side surface comprises a plane portion (shown below) configured to engage with a corresponding plane portion (examiner notes that when the die holder with the plane portion is used, the plane portions will contact) of the inner surface of the bore or hole in the associated die holder.

    PNG
    media_image1.png
    320
    611
    media_image1.png
    Greyscale

However, the prior art Vaurs does not teach or suggest “wherein said plane portion forms an angle of 0.5-2.0° with a central axis of the die.” Examiner notes that it is not obvious to modify the said plane portion forms an angle of 0.5-2.0° with the central axis of the die since making the plane portion to be at that angle would not make it a plane. The plane portion of the Vaurs is only planar at 90° with the central axis of the die. If it is anything below 90°, it would make it cylindrical or conical. Additionally, there is no reason to take what is needed from Vaurs to modify Jensen because they do not operate the same way, since Jensen is forming the nail perpendicular to the die whereas Vaurs is forming the nail parallel to the die. 
Accordingly, neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly claim 1 is deemed patentable over the prior art of record. Claims 1, 6-9 are allowed as dependent from claim 1. 
Regarding claim 12, the prior art Vaurs teaches the die as described above. Vaurs also discloses a die holder, however, Vaurs fails to disclose at least one die comprising “…a side surface comprising a first portion with a curved shaped configured for press fit by contact with a curved portion of an inner surface of a bore or hole in an associated die holder” and the associated die holder comprising “wherein each of the plurality of holes or bores has a first inner side surface portion with a curved shaped and configured for receiving a die fo the at least one die and for press fit engagement with the die by contact with the side surface of the die.”
Vaurs fails to disclose the die and the die holder being press fit. The machine of Vaurs has a moving die within the die holder (see Fig. 1-3: die 4 moves within the die holder 8). It would not be obvious to press fit these parts together.  
Accordingly, neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly claim 12 is deemed patentable over the prior art of record. Claims 12-15 are allowed as dependent from claim 12. Claim 16-18 is allowed for similar reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725